NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
               opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-1624-20

SUZANNE CARDALI,

         Plaintiff-Respondent,

v.

MICHAEL CARDALI,

     Defendant-Appellant.
________________________

                   Argued April 4, 2022 – Decided June 27, 2022

                   Before Judges Messano, Enright and Marczyk.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Somerset County,
                   Docket No. FM-18-0596-06.

                   Taryn R. Zimmerman argued the cause for appellant
                   (DeTommaso Law Group, LLC, and Einhorn,
                   Barbarito, Frost & Botwinick, attorneys; Taryn R.
                   Zimmerman, Katrina M. Xyloportas, Matheu D. Nunn
                   and Jessie M. Mills, on the briefs).

                   Thomas D. Baldwin argued the cause for respondent
                   (Chiesa Shahinian & Giantomasi, PC, attorneys;
                   Thomas D. Baldwin and Joseph Stimmel, on the brief).
PER CURIAM

       Defendant Michael Cardali appeals from the January 8, 2021 order

denying his requests to modify or terminate his alimony obligation and have

plaintiff Suzanne Cardali reimburse him for a portion of their son's college

expenses.1 We affirm.

                                         I.

       The parties are fifty-nine years old and were married for approximately

eighteen years. They have two children, now ages twenty-six and thirty years

old.

       In October 2006, the parties executed a property settlement agreement

(PSA) which was incorporated into their December 2006 dual judgment of

divorce.   The PSA resolved various issues between the parties, including

alimony and the allocation of responsibility for the children's college expenses.

       Specifically, pursuant to the PSA, defendant agreed to pay alimony at the

rate of $5,417 per month, "based upon [plaintiff's] imputed annual gross income

of $25,000 and [defendant's] annual base income of $162,600 gross consisting

of his regular salary of $120,000 plus his Incentive Compensation of $36,000


1
  Although the January 8 order also reflects the denial of additional relief to the
parties, we limit our discussion to those portions of the order related to the issues
raised on appeal.
                                                                              A-1624-20
                                         2
plus $6,600 automobile allowance." The PSA also provided defendant would

pay additional alimony totaling "fifty percent . . . of the first $100,000 of his

annual key manager bonus paid out in 2007 and thereafter." Further, the PSA

reflected alimony would terminate upon plaintiff's "remarriage or cohabitation

(as defined by [New Jersey] Law) or [either party's] death, whichever occur[red]

first."

          Regarding the parties' responsibility for their children's college expenses,

the PSA stated the children had to first "apply for all available scholarships,

grants and loans." Thereafter, "[a]ny shortfall in a child's education expenses"

would "be paid by the parties in proportion to their ability to pay at that time

after giving consideration to income, alimony paid and received, assets and

liabilities."

                                           II.

          Both during the marriage and after the divorce, defendant worked for

Somerset Tire Services, Inc. (STS) as Vice President of Information

Technology. STS was sold to "Mavis" in 2015. After the sale, defendant

remained employed by Mavis pursuant to an August 2015 employment

agreement negotiated between STS and Mavis. He reported the following gross

income on his tax returns for the period between 2013 and 2016:


                                                                                A-1624-20
                                            3
            2013:   $228,000
            2014:   $326,000
            2015:   $967,000
            2016:   $476,000

      Months after defendant signed his employment agreement with Mavis, he

was informed he was no longer "a necessary employee," and his relationship

with Mavis "was severed." Claiming "Mavis did not have 'good reason' to

terminate" him, defendant hired counsel and reached a settlement with his

former employer. Defendant did not provide the trial court with a copy of his

severance agreement with Mavis, nor the particulars of the settlement. 2

      After leaving Mavis, defendant sought comparable employment for

approximately eighteen months. Although he reported no W-2 wages in 2017,

he eventually secured a license with the SEC as an investment advisor and began

working with Equitable Advisors, LLC (Equitable) in June 2018. His earnings

from Equitable in 2018 and 2019 were $30,815 and $31,855, respectively.

      By the time the parties appeared before the trial court in January 2021,

plaintiff was unemployed. In fact, as of December 2020, her earnings totaled

$11,310, including $290 in unemployment income. She claimed her ability to


2
  During argument on January 8, 2021, after plaintiff's counsel noted defendant
had not provided a copy of his severance agreement to the trial court or plaintiff,
defendant's attorney stated, "[w]e have nothing to hide. . . . They want a
severance agreement, they can have it under a protective order."
                                                                             A-1624-20
                                        4
earn was "limited" due to various health issues and that she "depend[ed] on [her]

alimony for support." She also certified that in the years leading up to the onset

of COVID-19 in 2020, she worked varying hours as a registered dental hygienist.

In 2016, she earned slightly under $10,000 and in 2017, almost $23,000. She

also reported earnings of $30,504 and $27,257 in 2018 and 2019, respectively.

                                       III.

      On December 1, 2020, defendant filed a motion to terminate his alimony

obligations, based on plaintiff's alleged cohabitation with her paramour, Bruce

McDermott. Alternatively, defendant sought an order compelling plaintiff to

provide discovery and for the trial court to conduct a plenary hearing on the

cohabitation issue. Defendant also moved to modify or terminate his alimony

obligation based on his reduced wages. Additionally, he requested an order

directing the parties to exchange discovery and submit to a plenary hearing to

address the amount plaintiff should reimburse him for payments he advanced

for their son to attend Cornell University between 2010 and 2014.

      Plaintiff opposed the motion and cross-moved for other relief unrelated to

the issues on appeal. She certified she had an "off and on dating relationship"

with McDermott but was not cohabiting with him. She added she had "no

interest in another relationship akin to or actually like marriage." Further,


                                                                            A-1624-20
                                        5
plaintiff certified she and McDermott spent "time together at each other's home,

including overnights, . . . typically no more than one, and sometimes, two a

week, most commonly on the weekend, as [their] schedules and desire

permit[ted]." While plaintiff did not dispute the couple vacationed together and

posted pictures of themselves on social media, she stated:

             Each of us have our own homes and primarily reside
             there independent of the other. Neither of us, for
             example, receive mail or keep wardrobes at the other's
             home. We do not share economics, either by way of
             contributing toward the other's expenses, sharing joint
             bank or financial accounts, loaning the other money, or
             supporting the other in any way. We do not do "chores"
             for the other. We certainly enjoy spending time with
             and are fond of each other, but we are not in a mutually
             supportive, intimate personal relationship in which we
             have undertaken duties and privileges commonly
             associated with marriage, and defendant offers no
             evidence of this.

      Regarding defendant's request for reimbursement for a portion of their

son's college expenses, plaintiff certified the parties typically reconciled what

each paid for the children's college costs "one year at a time," but "[h]istorically,

there was a long delay between when [she] emailed defendant [her] expenses,

and when he would respond." Plaintiff stated that in 2017, after calculating what

she believed defendant owed her for various expenses, she wrote him a check




                                                                              A-1624-20
                                         6
for $12,061.51, representing "what [she] thought [the parties] determined was

[her] reasonable share" of outstanding college expenses.

      Defendant objected to plaintiff's calculations, so the parties attended

mediation to address the college reimbursement issue. Plaintiff certified she

disclosed her financial circumstances to the mediator, but "defendant refused to

disclose any of his economic circumstances, including the settlement he

received from his former employer"; thus, she claimed "mediation was a total

waste of time." Plaintiff further argued defendant "should not be permitted . . .

to so belatedly raise this issue."

      On January 8, 2021, after hearing argument, the motion judge denied

without prejudice defendant's motion to terminate alimony and his request for

reimbursement of plaintiff's pro rata share of their son's college expenses. The

judge also denied defendant's requests for the exchange of discovery or a plenary

hearing and denied his alternative request to modify or terminate alimony based

on his reduced wages.

      In the judge's comprehensive written opinion, he acknowledged the length

and nature of plaintiff's relationship with her paramour, but ultimately found

defendant failed to make a prima facie showing of cohabitation. Still, the judge

acknowledged defendant could renew his application "at a later date if the facts


                                                                           A-1624-20
                                       7
change." Citing the seven factors listed under N.J.S.A. 2A:34-23(n),3 albeit

without referring directly to the statute's conclusory paragraph, the judge

explained:



3
    The factors set forth under N.J.S.A. 2A:34-23(n) are as follows:

              (1) Intertwined finances such as joint bank accounts
              and other joint holdings or liabilities;

              (2) Sharing or joint responsibility for living expenses;

              (3) Recognition of the relationship in the couple's social
              and family circle;

              (4) Living together, the frequency of contact, the
              duration of the relationship, and other indicia of a
              mutually supportive intimate personal relationship;

              (5) Sharing household chores;

              (6) Whether the recipient of alimony has received an
              enforceable promise of support from another person
              within the meaning of subsection h. of [N.J.S.A.] 25:1-
              5; and

              (7) All other relevant evidence.

              In evaluating whether cohabitation is occurring and
              whether alimony should be suspended or terminated,
              the court shall also consider the length of the
              relationship. A court may not find an absence
              of cohabitation solely on grounds that the couple does
              not live together on a full-time basis.

                                                                           A-1624-20
                                          8
             The evidence provided by defendant indicates that
             plaintiff and Mr. McDermott see each other frequently,
             that their relationship is recognized by plaintiff's and
             Mr. McDermott's respective social circles, that plaintiff
             and Mr. McDermott may occasionally have
             independent access to enter the home of the other, that
             plaintiff and Mr. McDermott vacation together, and that
             the parties' children have a close relationship with Mr.
             McDermott and frequently spend time with plaintiff
             and Mr. McDermott. Taken together, these are the
             hallmarks that Mr. McDermott is plaintiff's long-term
             romantic partner, but the evidence provided does not
             suggest that their relationship is marriage-like or that
             they mutually support each other financially or
             otherwise. The court recognizes that it may be difficult
             to obtain definitive evidence to support a prima face
             case of cohabitation, but consistent with Landau,4 it is
             not the role of the court to make it easier.

       Regarding defendant's request to modify or terminate alimony based on

his reduced earnings, the judge cited Larbig v. Larbig, 384 N.J. Super. 17, 23

(App. Div. 2006), for the principle there is "no brightline rule by which to

measure when a changed circumstance has endured long enough to warrant a

modification." Further, the judge cited Caplan v. Caplan, 364 N.J. Super. 68

(App. Div. 2003) and other cases to highlight a person's earning capacity is

properly considered when assessing the reasonableness of an alimony award.

Additionally, the judge considered defendant's financial circumstances from



4
    Landau v. Landau, 461 N.J. Super. 107 (App. Div. 2019).
                                                                         A-1624-20
                                        9
2006, his 2020 Case Information Statement (CIS), and his reported earnings

from 2013 to 2019, before concluding defendant failed to demonstrate "a prima

facie change in circumstances" to warrant a modification of his alimony

obligation. The judge reasoned:

           At the time of the divorce, defendant was attributed
           $162,600.00 gross income for the purpose of
           calculating the base alimony amount of $5,417 per
           month.     Further, defendant was ordered to pay
           additional alimony of fifty percent of the first $100,000
           of his annual key manager bonus. The court recognizes
           that defendant's high earnings at the time of divorce
           were the result of seniority in the company and that
           defendant may not find a comparable position with the
           same pay, however, defendant is financially
           comfortable and capable of . . . continuing to pay base
           alimony even with the loss of that job. Defendant's
           [2020] CIS reports that, while his gross earned income
           in 2019 was only $31,855, his total net income was
           $145,386. This is more money than a person making
           $162,600 today would take home after taxes.
           Additionally, defendant discloses assets totaling
           $5,049,817 with only $278,985 in liabilities, and that
           his average gross income between 2013 and 2016
           before losing his job was $499,000 (though his
           $967,000 income in 2015 was an outlier). In sum, there
           has not been a substantial change in circumstances
           since the divorce such that downward modification of
           defendant's alimony obligation is warranted.

           [(Emphasis added).]




                                                                       A-1624-20
                                     10
      Finally, the judge denied defendant's request for discovery and a hearing

to determine how much plaintiff should reimburse defendant to offset what he

paid for the college expenses of the parties' son. The judge concluded:

            The PSA did not state with specificity how the parties
            were to share the cost, only that this should be
            proportional to their respective abilities. [The parties'
            son] graduated from Cornell in 2014 and the parties'
            attempt at mediation in 2017 failed. Consistent with
            the language of the PSA, this court would have to
            consider the income, assets, and liabilities of the parties
            from when [their son] attended Cornell between 2010
            and 2014 to determine what their respective obligations
            would have been. Defendant has not provided a CIS
            from this time period or the information that was
            provided to [the parties' mediator] in order to determine
            if plaintiff's obligation would have been more than what
            she already paid based on the financial circumstances
            of the parties during that time period.

                                       IV.

      On appeal, defendant raises the following contentions for our

consideration:

            POINT I. DEFENDANT MADE A PRIMA FACIE
            SHOWING    OF   COHABITATION,  WHICH
            REQUIRED THE TRIAL COURT TO ORDER
            DISCOVERY AND SCHEDULE A PLENARY
            HEARING ON THE MERITS OF DEFENDANT'S
            CLAIM.

            POINT II. THE TRIAL COURT APPLIED THE
            WRONG LEGAL STANDARD WHEN IT DENIED
            DEFENDANT'S MOTION TO MODIFY ALIMONY.

                                                                          A-1624-20
                                       11
                A. Defendant's request to modify alimony should
                   have been analyzed by applying the factors set
                   forth in N.J.S.A. 2A:34-23(k).

                       i.   The Legislature intended that the 2014
                            amendments to N.J.S.A. 2A:34-23(k)
                            would apply retroactively, except in
                            cases where its retroactive application
                            would change an agreed-upon provision
                            within a settlement agreement or the
                            terms of a final judgment.

                B. The trial court did not assess the reasonableness
                   of defendant's career change in accordance with
                   Storey v. Storey.5

                C. The trial court erred when it determined, citing
                   Larbig v. Larbig, that defendant did not
                   demonstrate a prima facie change in
                   circumstances.

             POINT III. DISCOVERY AND A PLENARY
             HEARING SHOULD HAVE BEEN ORDERED TO
             RESOLVE         THE      RETROACTIVE
             APPORTIONMENT     OF   THE    PARTIES'
             RESPECTIVE    COLLEGE   CONTRIBUTION
             OBLIGATIONS, IN ACCORDANCE WITH THEIR
             PSA.

These arguments are unavailing.

       We accord "great deference to discretionary decisions of Family Part

judges," Milne v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012) (citing



5
    373 N.J. Super. 464 (App. Div. 2004).
                                                                         A-1624-20
                                      12
Donnelly v. Donnelly, 405 N.J. Super. 117, 127 (App. Div. 2009)), in

recognition of the "family courts' special jurisdiction and expertise in family

matters," N.J. Div. of Youth & Fam. Servs. v. M.C. III, 201 N.J. 328, 343 (2010)

(quoting Cesare v. Cesare, 154 N.J. 394, 413 (1998)). However, questions of

law determined by the trial court require our de novo review. Avelino-Catabran

v. Catabran, 445 N.J. Super. 574, 587 (App. Div. 2016) (citing Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J. 366, 378 (1995)); see

also Reese v. Weis, 430 N.J. Super. 552, 568 (App. Div. 2013) (stating a

statutory interpretation question is a legal issue subject to our plenary review).

      "Agreements between separated spouses executed voluntarily and

understandingly for the purpose of settling the issue of [alimony and child

support] are specifically enforceable, but only to the extent that they are just and

equitable." Quinn v. Quinn, 225 N.J. 34, 48 (2016) (alterations in original)

(quoting Berkowitz v. Berkowitz, 55 N.J. 564, 569 (1970)). Thus, a court can

modify a support agreement where there is a showing of changed

circumstances. Id. at 49; see also Lepis v. Lepis, 83 N.J. 139, 146 (1980).

      "Whether an alimony obligation should be modified based upon a claim

of changed circumstances rests within a Family Part judge's sound

discretion." Larbig, 384 N.J. Super. at 21 (citations omitted). Each individual


                                                                              A-1624-20
                                        13
motion for modification is particularized to the facts of that case, and "the

appellate court must give due recognition to the wide discretion which our law

rightly   affords    to   the    trial        judges   who   deal   with   these

matters." Ibid. (quoting Martindell v. Martindell, 21 N.J. 341, 355 (1956)).

      As we have previously observed, the familiar change of circumstances

standard established in Lepis applies to "a motion to suspend or terminate

alimony based on cohabitation following the 2014 amendments to the alimony

statute, N.J.S.A. 2A:34-23(n)." Landau, 461 N.J. Super. at 108. Accordingly,

the

            Lepis paradigm     requiring    the    party     seeking
            modification to establish "[a] prima facie showing of
            changed circumstances . . . before a court will order
            discovery of an ex-spouse's financial status," continues
            to strike a fair and workable balance between the
            parties' competing interests, which was not altered by
            the 2014 amendments to the alimony statute.

            [Id. at 118-19 (quoting Lepis, 83 N.J. at 157).]

      The 2014 amendments defined cohabitation as "involv[ing] a mutually

supportive, intimate personal relationship in which a couple has undertaken

duties and privileges that are commonly associated with marriage or civil union

but does not necessarily maintain a single common household." N.J.S.A. 2A:34-

23(n). Of course, at the time the parties executed their PSA and well prior to


                                                                           A-1624-20
                                         14
the Legislature's adoption of the 2014 amendments, the legal criteria

for cohabitation were not specified by statute but instead embodied in case

law. See, e.g., Konzelman v. Konzelman, 158 N.J. 185, 195-203 (1999).

      As the Court explained in Konzelman, cohabitation is typified by the

existence of    a marriage-like     relationship   "shown    to   have   stability,

permanency[,] and mutual interdependence." Id. at 202. "A mere romantic,

casual[,] or social relationship is not sufficient to justify the enforcement of a

settlement agreement provision terminating alimony[,]" nor is simply sharing "a

common residence, although that is an important factor. Cohabitation involves

an intimate relationship in which the couple has undertaken duties and privileges

that are commonly associated with marriage." Ibid. Therefore, "a romantic

relationship between an alimony recipient and another, characterized by regular

meetings, participation in mutually appreciated activities, and some overnight

stays in the home of one or the other, [does not] rise[] to the level

of cohabitation." Quinn, 225 N.J. at 54.

      It is well established the party seeking modification of alimony bears the

burden of establishing "[a] prima facie showing of changed circumstances . . .

before a court will order discovery of an ex-spouse's financial status." Landau,

461 N.J. Super. at 118 (alteration in original) (quoting Lepis, 83 N.J. at 157).


                                                                            A-1624-20
                                       15
But as we recently held, even where N.J.S.A. 2A:34-23(n) applies, evidence of

all seven factors enumerated in the statute is not required for the moving party

"to establish a prima facie [showing] of cohabitation." Temple v. Temple, 468

N.J. Super. 364, 370 (App. Div. 2021). Nor does the statute contain all factors

the trial court may consider when reviewing whether cohabitation exists. See

ibid. ("[T]he statute does not contain the alpha and omega of what ultimately

[may] persuade a court that a[n] [ex-]spouse is cohabiting.").

      The party alleging cohabitation is "entitled to an assumption of the truth

of his [or her] allegations and the benefit of all reasonable inferences to be drawn

from the evidence . . . marshaled." Id. at 368. However, conclusory allegations

will be disregarded. Lepis, 83 N.J. at 159. Therefore, a judge "should be careful

not to permit a fishing expedition into a supported spouse's private affairs on a

weak claim." Temple, 468 N.J. Super. at 375.

      Although it may be difficult for a movant to establish a prima facie

showing of cohabitation, Landau, 461 N.J. Super. at 118 (citing Konzelman, 158

N.J. at 191-92), absent that showing, there is no justification for the "invasion

of [the ex-spouse's] privacy," ibid.; see also Quinn, 225 N.J. at 54-55 ("There

are few exercises more intrusive than . . . an inquiry [which] reveals a vast

amount of personal information about the daily life of the [dependent] spouse


                                                                              A-1624-20
                                        16
that is of no concern to the [supporting] spouse."). Indeed, discovery from an

alimony recipient is only warranted "[w]hen the facts support no conclusion

other than that the [obligee's] relationship has all the hallmarks of a

marriage." Quinn, 225 N.J. at 54.

      Following our careful review of the record, and guided by these principles,

we are convinced the judge did not abuse his discretion in denying defendant's

motion to terminate alimony on the basis of plaintiff's alleged cohabitation. As

the judge noted, the evidence defendant produced was, at best, indicative of "a

serious committed dating relationship," which plaintiff acknowledged.

Recognizing McDermott and plaintiff spent time at each other's homes,

including overnight stays,6 the judge appeared to accept defendant's

representation that during the forty-four days non-consecutive day in 2019 and

2020 when the couple was surveilled by an investigator, the pair "spent the night

together for more than half of the days observed." But defendant provided no

evidence to counter plaintiff's assertion there was no financial entanglement

between the two and that McDermott maintained his own residence. The record




6
   Defendant's investigative report, which was not certified by a named
investigator, reflected the overnight stays frequently occurred on weekends.
                                                                           A-1624-20
                                      17
also was devoid of evidence McDermott made any enforceable promise of

support to plaintiff.

        Therefore, the proofs defendant provided to the judge regarding plaintiff's

alleged cohabitation were far less significant than those submitted by the moving

party in Temple, where we held it was error to decide a motion to terminate

alimony without discovery and an evidentiary hearing. 468 N.J. Super. at 371-

77. In that case, the supported former spouse was in a romantic relationship for

approximately fourteen years. Id. at 367. Also, an "investigation produced

considerable evidence of cohabitation or perhaps even a marriage." Id. at

372. Such evidence included numerous social media posts over a period of

seven years in which the partner of the former spouse referred to her as "my

wife"    when    describing   vacations    and   restaurant   outings   they    took

together. Ibid. Other social media posts indicated the couple "traveled and

participated in events extensively" and were often "together for holidays and

family functions . . . ." Id. at 373.

        Moreover, the record in Temple indicated the former spouse had sold the

marital home and purchased a residence in New York City, near the workplace

of her partner, who later posted that he "gave up" his New York City

apartment. Id. at 373-74. Additionally, surveillance revealed the former spouse


                                                                               A-1624-20
                                          18
was living full-time at her partner's New Jersey home for three months, where

she was photographed engaging in household chores, retrieving and opening

mail, purchasing groceries, and using a key to enter the home. Id. at 374.

Further, a publication by a church near the New Jersey home identified the

former spouse by her partner's surname. Id. at 373.

      Accordingly, considering the paucity of defendant's proofs relative to

plaintiff's purported cohabitation, and mindful the judge accepted the veracity

of defendant's allegations about the nature of plaintiff's relationship with

McDermott, we perceive no reason to second-guess the judge's denial of

defendant's request to terminate alimony based on plaintiff's alleged

cohabitation.   Additionally, because defendant failed to establish a prima

facie showing of cohabitation, he was not entitled to discovery or a plenary

hearing. Landau, 461 N.J. Super. at 119 (citing Lepis, 83 N.J. at 157).

      Regarding defendant's Point II arguments, we also are not persuaded the

judge: (1) utilized "the wrong legal standard" when denying defendant's motion

to modify alimony based on his reduced earnings; (2) failed to properly "assess

the reasonableness of [d]efendant's career change"; or (3) erred in finding

defendant did not demonstrate a prima facie case of changed circumstances.




                                                                          A-1624-20
                                      19
      As we have discussed, a judge's decision regarding the modification or

termination of alimony is reviewed for an abuse of discretion, Larbig, 384 N.J.

Super. at 23, and a party seeking modification of a prior alimony award bears

the burden of showing a prima facie case of changed circumstances, Lepis, 83

N.J. at 157. Further, "every motion to modify an alimony obligation 'rests upon

its own particular footing.'" Larbig, 384 N.J. Super. at 21 (quoting Martindell,

21 N.J. at 355).

      To determine whether there is a prima facie showing of changed

circumstances, the court must consider the terms of the order at issue and

compare the facts as they existed when the order was entered with the facts at

the time of the motion. See Faucett v. Vasquez, 411 N.J. Super. 108, 129 (App.

Div. 2009).    Although an "increase or decrease in the supporting spouse's

income" is a recognized "changed circumstance," Lepis, 83 N.J. at 151 (citing

Martindell, 21 N.J. at 355), current earnings have never been viewed as "the sole

criterion [upon which] to establish a party's obligation for support," Weitzman

v. Weitzman, 228 N.J. Super. 346, 354 (App. Div. 1988). Instead, "a court 'has

every right to appraise realistically [a spouse's] potential earning power.'" Ibid.

(alteration in original) (quoting Mowery v. Mowery, 38 N.J. Super. 92, 102

(App. Div. 1955)).


                                                                             A-1624-20
                                       20
      A court also is free to assess a supporting spouse's unearned income from

"[r]eal property, capital assets, investment portfolio[s], and [his or her] capacity

to earn by diligent attention to . . . business . . . in the determination of alimony

modification." Miller v. Miller, 160 N.J. 408, 420-21 (1999) (internal quotation

marks and citations omitted). Additionally, a court should consider whether an

obligor seeking to modify alimony on the basis of reduced earnings has

demonstrated the reduction is of a permanent nature, Lepis, 83 N.J. at 151, and

affects his or her ability to pay support. See Miller, 160 N.J. at 420 (holding

when an obligor seeks a termination of alimony, "the central issue is the

supporting spouse's ability to pay").

      Moreover, where a payor has suffered a reduction in income, that person

generally must "demonstrate how he or she has attempted to improve the

diminishing circumstances." Donnelly, 405 N.J. Super. at 130 n.5. If a payor

continues to live lavishly, a showing of substantial change in circumstances is

unlikely. Id. at 130-31.

      Here, despite defendant's employment setbacks, the judge determined he

received net income of $145,386 in 2019, a figure that exceeded what "a person

making $162,000 today would take home after taxes." The $162,000 figure, of

course, was a reference to the base level of income defendant enjoyed in 2006


                                                                               A-1624-20
                                        21
when he agreed to pay plaintiff alimony of $5,417 per month. Further, the judge

found defendant's 2020 CIS showed he managed to accumulate assets worth over

$5,000,000 by 2020, "with only $278,985 in liabilities."

      We also note defendant's 2006 CIS reflected an overall monthly budget at

the time of final hearing of $5,975, a sum which included a $1,000 monthly

contribution toward his children's college funds. Yet with both children now

emancipated, defendant's 2020 CIS showed his total monthly budget, excluding

alimony payments, was $11,709 per month. Also, a comparison of defendant's

net worth from the time of final hearing to the present — based on his 2006 and

2020 CISs — showed his net worth jumped from $820,526 to just slightly under

$5,000,000.

      Due to defendant's failure to demonstrate he: was unable to pay alimony

at the level set forth in the PSA; had cut back on his monthly expenses, rather

than almost double them after 2006; or attempted "to improve [his] diminishing

circumstances" after accepting a job with Equitable, Donnelly, 405 N.J. Super.

at 130 n.5, 131, we agree with the judge's finding defendant did not establish a

prima facie case of changed circumstances to warrant a reduction in alimony.

      We need not discuss at length defendant's argument that his modification

request "should have been analyzed by applying the factors set forth in N.J.S.A.


                                                                          A-1624-20
                                      22
2A:34-23(k)." Because the parties entered into the PSA well before the effective

date of N.J.S.A. 2A:34-23(k), i.e., September 10, 2014, we are convinced the

judge correctly declined to analyze defendant's modification request under

N.J.S.A. 2A:34-23(k). See Spangenberg v. Kolakowski, 442 N.J. Super. 529,

538-39 (App. Div. 2015). 7

      Defendant next argues the judge erred in failing to "assess the

reasonableness of [d]efendant's career change, in accordance with Storey v.

Storey." Again, we disagree.

      Consistent with Storey, an obligor who has "selected a new, less lucrative

career must establish that the benefits he or she derives from the career change

substantially outweigh the disadvantage to the supported spouse. " 373 N.J.



7
   Although the 2014 amendments are to be prospectively applied, we note
neither party formally challenged the judge's reference to the statutory factors
under N.J.S.A. 2A:34-23(n) when he analyzed defendant's cohabitation
argument; thus, we do not consider this issue. See State v. Robinson, 200 N.J.
1, 19 (2009) ("Appellate review is not limitless. The jurisdiction of a ppellate
courts rightly is bounded by the proofs and objections critically explored on the
record before the trial court by the parties themselves."); see also Zaman v.
Felton, 219 N.J. 199, 226-27 (2014). Even if we were to address this issue, we
would not consider the judge's reference to the statute plain error, Rule 2:10-2,
because as we have noted, N.J.S.A. 2A:34-23(n) "essentially adopted the
definition of cohabitation the Court endorsed in Konzelman," a case that
predated the parties' PSA. Landau, 461 N.J. Super. at 117 n.8. Moreover, we
are satisfied the judge considered the totality of the parties' circumstances
consonant with case law that predated the 2014 statute.
                                                                           A-1624-20
                                      23
Super. at 468. "The burden of persuasion is on the obligor." Id. at 469. Further,

an "obligor must establish he or she is earning at capacity, i.e., not

underemployed, in order to avoid imputation" of income. Id. at 474.

      Here, defendant did not demonstrate the benefits of his career change

substantially outweighed the disadvantages to plaintiff, or that he continued to

seek employment consistent with his training and experience after he accepted

a position with Equitable.    But more importantly, although defendant was

earning only slightly above a minimum wage level in the two years preceding

his modification motion, the judge imputed no income to defendant. Instead,

after comparing defendant's financial circumstances from 2006 and 2020, the

judge merely found defendant was still able to satisfy his existing alimony

obligations, notwithstanding his reduced earnings.     Thus, regardless of the

reasonableness of defendant's decision to remain at Equitable, the judge opted

not to impute income to defendant based upon an implicit finding such an

imputation was unnecessary.

      Finally, regarding defendant's Point III argument, we are satisfied the

judge did not abuse his discretion when denying without prejudice defendant's

request for discovery and a plenary hearing to determine each parties'

responsibility for their son's prior college expenses. Indeed, we agree with the


                                                                           A-1624-20
                                      24
judge that because defendant failed to provide proof of his financial

circumstances for the period his son attended Cornell University, this relief was

not warranted. Notably, defendant offered no explanation for failing to submit

this critical information to the judge, despite the PSA providing that if a shortfall

existed after the children applied for scholarships, grants and loans, and

educational accounts were exhausted, the parties would contribute to their

children's college expenses "in proportion to their ability to pay at that time after

giving consideration to income, alimony paid and received, assets and

liabilities." (Emphasis added).

      In sum, we perceive no basis to disturb the January 8 order. To the extent

we have not addressed defendant's remaining arguments, they lack sufficient

merit to warrant any further discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-1624-20
                                        25